Reese, Ch. J.
This action was instituted in the district court of Platte county for the purpose of recovering the amount alleged to be due upon a promissory note made by plaintiffs in error to defendant in error. An answer was filed by plaintiffs in error in which the execution of the note was admitted, but it was alleged that the consideration of the note was an invoice of windmills and other machinery, and that the machinery so purchased was warranted to be properly made, and of sound material, suitable for the purpose for which they were manufactured; and that in case of failure to comply with the terms of the warranty, the defective part would be replaced and the machinery which proved defective should be made to work to the satisfaction of the purchaser; and that defendant in error would reimburse plaintiff in error for all expenses which he might be to in making such repairs, etc. It was further alleged that at the time of the execution of the note it was agreed that it *46was to be paid in guaranteed and indorsed notes, taken by plaintiff in error for the mills and other property for which the note upon which this suit is based was given; that expenses had been incurred to the extent and amount of five hundred and ten dollars and seventy cents, and that certain payments specifically set out had been made by the transfer of guaranteed notes to the amount of sixteen hundred and fifty-two dollars and fifty-six cents. An affirmative judgment for ten hundred and sixty dollars and forty-four cents was demanded. The reply was a general denial.
A trial was had to the court without the intervention of the jury, which resulted in a general finding in favor of defendant in error upon all the issues in the case. A motion for a new trial was filed, which was overruled, when judgment was entered in favor of defendant in error for the full amount sued for. The case is brought to this court by plaintiff in error, who was defendant in the district court, and is submitted without brief or argument upon either side.
The grounds assigned in the motion for a new trial were, first, “ The findings of the court are not sustained by sufficient evidence;” second, “the findings of the court are contrary to law.” These assignments are again made in the petition in error, with the additional one that “ the court erred in overruling the motion for a new trial.” We have carefully examined the bill of exceptions, and find a sharp conflict in the evidence submitted at the trial upon every issue presented in the case. No reason being presented why the usual presumption in favor of the finding of the court and the regularity of the judgment do not exist in this case, the judgment cannot be molested, and must therefore be affirmed.
Judgment aeeiemed.
The other Judges concur.